Citation Nr: 0920204	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from March 1971 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in New Orleans, Louisiana, that denied the above 
claim.

This matter was previously before the Board in October 2008, 
at which time the case was remanded for additional 
development.  The case is now returned to the Board.


FINDING OF FACT

The Veteran is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants the claim of 
entitlement to a TDIU.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of his post-
service care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

TDIU

The Veteran seeks a total rating on the basis of individual 
unemployability.  Having carefully considered the Veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

In order to establish a TDIU, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2008).  A total disability rating 
may also be assigned on an extraschedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

Service connection is in effect for the Veteran's 
degenerative joint disease of the lumbar spine, rated as 40 
percent disabling; right ankle fusion, rated as 20 percent 
disabling; degenerative joint disease of the left shoulder, 
rated as 10 percent disabling; degenerative joint disease of 
the right elbow, rated as 10 percent disabling; degenerative 
joint disease of the right hip, rated as 10 percent 
disabling; degenerative joint disease of the right hip, rated 
as 10 percent disabling; degenerative joint disease of the 
right knee, rated as 10 percent disabling; and degenerative 
joint disease of the left knee, rated as 10 percent 
disabling.  The Veteran had a combined disability rating for 
compensation of 70 percent, effective June 12, 2003, and 
currently has a combined disability rating for compensation 
of 80 percent, effective November 17, 2008.  Thus, the 
Veteran meets the minimum schedular requirements for a TDIU 
under 38 C.F.R. § 4.16(a).

However, the evidence must still approximate a finding that 
the Veteran is unable to pursue a substantially gainful 
occupation due to the service-connected disabilities. Thus, 
the issue is whether the evidence is near to balance (i.e., 
that supporting the claim and opposing the claim is nearly 
approximately the same) that the Veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a Veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a Veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A VA examination report dated in November 2002 shows that the 
examiner opined that the Veteran was able to work.  He was 
said to have arthritis in all the joints plus fusion status 
post trauma of the right ankle with limitation of motion, but 
that as a whole and as an individual the Veteran was able to 
work.

A lay statement from the manager at the Veteran's former 
place of employment dated in February 2003 shows that during 
the latter part of the Veteran's employment, it was often 
necessary that someone help him as he had episodes where he 
could not straighten himself up.  He often had to be moved to 
less strenuous jobs, in order to be able to stay at work.  
There were days when his pain kept him from coming or staying 
at work.

A VA examination report dated in June 2003 shows that the 
examiner opined that the Veteran's right ankle disorder 
should not give him any pain or discomfort, and did not 
prevent him from working.  He had mild degenerative changes 
all over the body, and this should not prevent anyone from 
working or holding a full-time job because most people at his 
age have mild degenerative joint disease, so the examiner 
could see no reason why he could not work.

VA outpatient treatment records dated from July 2002 to 
November 2004 show continued intermittent treatment for 
symptoms associated with the Veteran's service-connected 
disabilities.

A VA examination report dated in November 2008 shows that the 
Veteran's entire claims file was reviewed in conjunction with 
conducting the examination of the Veteran.  The Veteran 
reported having been disabled from gainful employment for the 
past approximately four or five years.  He described a 
history of chronic low back pain since service in 
approximately 1972, for which he underwent a lumbar 
laminectomy in October 2004, but would still experience 
chronic low back pain.  He would experience chronic dull and 
nagging low back pain which would be aggravated with bending, 
lifting, stooping, squatting, kneeling, climbing, 
standing/ambulation in excess of 20 minutes and repetitive 
use.  There was radiation of the low back pain into bilateral 
gluteal regions, as well as, chronic tingling and numbness in 
bilateral lower extremities.  There was no fecal or urinary 
incontinence.  There was stiffness of the lower back with 
frequent bilateral lumbar muscle spasms, and frequent flare-
ups of low back pain with incapacitating episodes 
approximately once monthly without known precipitating 
factors.  The examiner concluded that the low back pain 
interfered with the Veteran's usual daily activities as well 
as employment/occupational opportunities.

With regard to the Veteran's history of chronic bilateral 
patellofemoral pain syndrome since service, the pain was 
described as usually dull and nagging in type and usually 
aggravated with kneeling, bending, stooping, climbing, 
standing, ambulation in excess of 20 minutes, and repetitive 
use.  The examiner concluded that the knee disability would 
limit the Veteran's usual daily activities somewhat, but 
would not interfere with employment or occupational 
opportunities.

With regard to the Veteran's history of chronic bilateral 
glenohumeral shoulder pain since service, the pain was 
described as usually at level three, and aggravated with 
elevation of the upper extremities above the level of the 
clavicles, lifting, carrying, pulling, pushing, or throwing 
with upper extremities and repetitive use.  The examiner 
opined that above shoulder pain would limit the Veteran's 
usual daily activities as well as occupational or employment 
opportunities.

As to the history of a right ankle disability since service, 
the Veteran was said to have developed degenerative joint 
disease of the right ankle, with a history of right ankle 
fusion in the 1990's.  There was severe limitation of motion 
in right ankle due to prior right ankle fusion.  The examiner 
opined that the right ankle condition would interfere with 
Veteran's usual daily activities as well as employment or 
occupational opportunities.

The examiner concluded that the Veteran's individual 
unemployability was related to service connected conditions, 
to include the service-connected lumbar spine disability and 
the right ankle disability in combination, but that further 
specification would be merely speculative.  The diagnosis was 
chronic lumbosacral strain, status post lumbar laminectomy, 
radiological evidence of degenerative joint disease and 
degenerative disc disease of lumbosacral spine; chronic 
bilateral patellofemoral pain syndrome; and status post right 
ankle injury with subsequent right ankle fusion and residual 
marked limitation of motion in right ankle.

Based on a review of the relevant evidence relating to the 
service-connected disabilities discussed above, and giving 
the benefit of the doubt to the Veteran, the Board finds that 
the competent medical evidence of record supports that the 
Veteran is precluded from engaging in substantially gainful 
employment as a result of his service-connected disabilities.  
The Veteran's degenerative joint disease of the lumbosacral 
spine, degenerative joint disease of the left shoulder, and 
right ankle fusion were clearly found to interfere with 
Veteran's ability to engage in substantially gainful 
employment.  While some of the Veteran's service-connected 
disabilities, standing alone, were not found to interfere 
with Veteran's employment or occupational opportunities, the 
Board finds that when coupled with the serious impairment in 
occupational functioning produced by the low back, left 
shoulder, and right ankle disabilities, the Veteran cannot be 
deemed capable of anything more than marginal employment, and 
cannot be considered capable of maintaining substantially 
gainful employment.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany, 9 Vet. App. at 519; 
Brown, 5 Vet. App. at 421. 


ORDER

A TDIU is granted, subject to the statutes and regulations 
governing the payment of monetary awards.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


